Title: To James Madison from George W. Erving, 29 September 1801 (Abstract)
From: Erving, George W.
To: Madison, James


29 September 1801, London. No. 1. Reports his arrival at Falmouth on 16 Sept. and at London on 20 Sept. Immediately delivered commission, instructions, and JM’s dispatches to Rufus King. Williams will continue in post until Erving obtains exequatur. Has asked Williams, who has provided all information requested, to arrange papers in easily understood sequence; will then prepare statement on moneys received under article 7 of Jay treaty. Hope of immediate peace with France seems abandoned, though negotiations continue. Reports rumor of another change in ministry, either by the return of Pitt or the appointment of Windham. The king seems satisfied with Addington, and should Windham take office, it would mean an end to all prospects of a future peace. “Neither time nor disaster seem to have mitigated the rigor of [Windham’s] principles, ⟨o⟩r to have assuaged the asperity of his feelings.” But whoever is minister will need £40 million from Parliament. Mentions that British troops in Egypt are said to be sickly and suffering from eye ailments. American squadron in Mediterranean has made a favorable impression in Great Britain and France. Concludes by observing that the season is “uncommonly mild” and that the corn and potato harvests are abundant. “The sufferings of ⟨th⟩e poor in this country are not likely to be so ⟨g⟩reat in the Ensuing year as they have been, ⟨e⟩ven tho the war shoud continue.”
 

   RC (DNA: RG 59, CD, London, vol. 8). 5 pp.; docketed by Wagner. At the foot of the last page Erving added a table: “(From a statement lately published) / Grain imported into G. B. in the course of the year.” It listed amounts totaling £12,700,000, to which was added £2,300,000 in bounty to be paid by the government, for various grain crops and barrels of American flour.


   William Windham had served as secretary at war during the Pitt ministry, 1794–1801. He had left the ministry with Pitt after the latter resigned in March 1801 over differences with George III on Catholic emancipation (Watson, Reign of George III, p. 368 n.; The Windham Papers: The Life and Correspondence of the Rt. Hon. William Windham, 1750–1810 … [2 vols.; London, 1913], 1:viii).


   A full transcription of this document has been added to the digital edition.
